Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed July 28, 2020. Claims 1-16 are presented for examination. Claims 1, 14 and 15 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 102019120399.6 filed in Germany on July 29, 2019 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted August 28, 2020.
Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (July 28, 2020) has been received, entered into the record, and considered.

Drawings

The drawings filed July 28, 2020 are accepted by the examiner.


Abstract

The abstract filed July 28, 2020 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	A “sensing means”, “control means” and “rearview means” of Claims 3 and 14 invokes 35 USC §112 (f).  A review of the Specification shows the sensing means, control means and rearview means but do not recite sufficient structure, it is not clear if the sensing means is a sensor, a TOF sensor or an optical sensor, it is unclear if the control means is a controller or a trigger and it is unclear if the rearview means is an interior rearview device,  a mirror and/or display element, thus rendering the claimed subject matter as indefinite.
  	Applicants are required to: (a) Amend the claim so that the claim limitation no longer is a means (or step) plus function limitation under 35 USC § 112, sixth paragraph; or (b) Amend the written description of the Specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 USC 132(a)). 	 
 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. (US 20180218859 Al) in view of Uken (US 20160264054 Al).

 	As to Claims 1, 14 and 15:
Ligtenberg et al. discloses a machine interface with light sensing contact activation (Ligtenberg, paragraph [0475], where Ligtenberg discloses that the light emitter 3208 and detector 3210 may be
configured to emit and detect multiple light beams, so that even a single finger on a single key can be detected. For example, the light emitter 3208 may produce a series of parallel light beams that are separated by a distance that is less than the average (or the smallest) human finger) comprising: an operating panel (Ligtenberg, see computing device 114 in figure 11D and paragraph [0247], where Ligtenberg discloses that the computing device 1114 includes a top case 1102d); and a display unit (Ligtenberg, see 1112 in figure 11C and paragraph [0245], where Ligtenberg discloses that the
computing device 1110 includes a top case 1102c and a display 1112, which may be positioned to display buttons and/or other affordances on a top case 1102c in a region above a keyboard ( e.g., between the keyboard and a display 18 portion of the device). This region may be referred to as a
virtual key region, and may replace or complement a conventional row of "function" keys on a conventional keyboard. Moreover, the virtual key region may be configured to present different keys, buttons, or affordances depending on an operational state of the device, such as the particular program that is being executed, what is being displayed on an associated display screen, or the like), wherein the operating panel comprises at least one or more of a transparent or a translucent substrate provided with at least one key area (Ligtenberg, see 1116 in figure 11D and paragraph [0248], where Ligtenberg discloses that the keyboard region 1116 may include individual key regions that are not associated with traditional mechanical keys. For example, individual key regions may be defined by paint, etching, textures, masked regions, or other indicators disposed or formed on the top case 1102d. As one specific example, individual key regions in the keyboard region 1116 may be defined by masked (e.g., substantially opaque) regions framed or otherwise visually distinguished by unmasked (e.g., transparent or translucent) regions) and at least one illumination source which can emit light into the substrate (Ligtenberg, see 1106a in figure 11B and paragraph [0244], where Ligtenberg discloses that the light source 1106a is positioned in a recess 1108 formed into the edge of the top case 1102a, though other locations are also possible. In particular, the light source 1106a may be positioned in any position such that light emitted from the light source 1106a is directed or coupled into the top case 1102a (e.g., into an edge of the top case 1102a). In some cases, the light source 1106a may be positioned away from the edge of the top case 1102a, and light guides, light pipes, or other mechanisms may direct the light from the light source to the edge of the top case 1102a), the display unit provides at least one information section at least temporarily displaying information on at least one function which can be contact activated via the at least one key area of the operating panel (Ligtenberg, see paragraph [0262], where Ligtenberg discloses that the virtual key region 1208 may also include or be associated with touch sensors that detect touch inputs applied to
the virtual key region 1208, as described herein. The virtual key region 1208 may dynamically display different buttons, keys, affordances, images, or the like, based on different operating modes of the device 1200. For example, the virtual key region 1208 may display a first set of affordances (and optionally other information) when a user of the device 1200 is interacting with a first application, and a second set of affordances (and optionally other information) when the user
is interacting with a second application. When an input, such as a touch or force input, is detected at a position on the virtual key region 1208, the device 1200 will take a particular action based on the affordance that is displayed on that position at the time the input was detected), a plurality of information sections (Ligtenberg, see Detail 1-1 in figure 16F) and a plurality of key areas (Ligtenberg, see 1614 in figure 16F and paragraph [0345]) are provided (Ligtenberg, see 1206 and 1208 and paragraph [0262], where Ligtenberg discloses that the virtual key region 1208 may also include or be associated with touch sensors that detect touch inputs applied to the virtual key region 1208, as described herein. The virtual key region 1208 may dynamically display different buttons,
keys, affordances, images, or the like), with each key area (Ligtenberg, see 1616 in figure 16D) being associated with one information section (Ligtenberg, see 1617 in figure 16D), and each one of the key areas (Ligtenberg, see 1616 in figure 16E) is aligned with and arranged next to one information section associated therewith (Ligtenberg, see 1620 in figure 16E), and wherein the operating panel includes a line arranged along an edge of the display unit (Ligtenberg, see paragraph [0346], where Ligtenberg discloses that the top case 1602 and/or the keyboard accessory 1614 may have registration marks, lines, arrows, or other visual indicators that indicate where and/or how the keyboard accessory 1614 is to be positioned).
 Ligtenberg differs from the claimed subject matter in that Ligtenberg discloses machine interface with light sensing contact activation (Ligtenberg, paragraph [0475], where Ligtenberg discloses that the light emitter 3208 and detector 3210 may be configured to emit and detect multiple light beams, so that even a single finger on a single key can be detected. For example, the light emitter 3208 may produce a series of parallel light beams that are separated by a distance that is less than the average (or the smallest) human finger) comprising: an operating panel (Ligtenberg, see computing device 114 in figure 11D and paragraph [0247], where Ligtenberg discloses that the computing device 1114 includes a top case 1102d), Ligtenberg does not explicitly disclose a human machine interface and as per . However in an analogous art, Uken discloses human machine interface (Uken, see paragraph [0151], where Uken discloses a human machine interface (HMI) for an ONSTAR® telematics system), the operating panel is provided by a frame or bezel for rearview means (Uken, see 442 and 444 in figure 46), and the display unit is part of the rearview means (Uken, see 445a in figure 46 and paragraph [0196], where Uken discloses that the mirror assembly may include a display device or module that is operable to display information through the reflective element, with the display device projecting or emitting light that is directed or reflected towards the rear of the reflective element so as to be viewable through the reflective element, such as by utilizing aspects of the mirror assemblies described in U.S. Pat. No. 7,046,448, which is hereby incorporated herein by reference in its entirety. For example, and with reference to FIG. 46, an interior rearview mirror assembly 440 may include a mirror casing 442 and a reflective element 444 (such as an electrochromic reflective element or prismatic reflective element or the like) and a display device 445. In the illustrated embodiment, display device 445 comprises a backlit display screen 445a (such as a LCM display screen) that, when backlit by a plurality of illumination sources (such as a plurality of light emitting diodes or the like) emits or projects illumination in a direction generally along or parallel to the rear surface of the reflective element, whereby the emitted illumination is reflected towards the reflective element via an angled mirror element or reflecting element 445b. The mirror assembly may include a projection film or the like 445c, such as, for example, a VIKUITI® rear projection film or the like, disposed at the rear surface of the reflective element 444, such that reflected information or image that is reflected by the reflecting element 445b passes through the film 445c and through the reflective element 444 for viewing by the driver of the vehicle when the mirror assembly is normally mounted in the vehicle and when the driver is normally operating the vehicle and/or viewing the mirror assembly in the vehicle), Uken also discloses at least one of: the function comprises a first function controlling at least one motor vehicle component including at least one of a door, a rearview device, or a lighting device (Uken, see paragraph [0103], where Uken discloses that the touch sensor or circuit pad 24 and applique 28 are disposed at the cutout region of the foam tape 42 and an attachment plate 44 is attached at the rear of the reflective element via the foam tape 42, with a circuit board 46 disposed at the attachment plate and having circuitry for controlling functions (such as telematics functions and backlighting functions and the like) responsive to the user inputs detecting a touch or proximity at a respective input or touch pad (with the circuitry of the circuit board electrically connected to wiring or leads or circuitry of the sensor or sensor substrate when the mirror is assembled). Optionally, the attaching surface of the attachment plate 44 may be plasma treated to enhance the adhesion of the attachment plate at the rear surface of the mirror reflective element), the function comprises a second function of an infotainment system of the motor vehicle (Uken, see 220 in figures 21-24 and paragraph [0228], where Uken discloses that the user inputs or buttons may comprise user inputs for a garage door opening system, such as a vehicle based garage door opening system of the types. The user inputs may also or otherwise function to activate and deactivate a display or function or accessory, and/or may activate/deactivate and/or commence a calibration of a compass system of the mirror assembly and/or vehicle. The compass system may include compass sensors and circuitry within the mirror assembly or within a compass pod or module at or near or associated with the mirror assembly. Optionally, the user inputs may also or otherwise comprise user inputs for a telematics system of the vehicle, such as, for example, an ONSTAR® system), the function or the displayed information on the function can be selected or changed, or the point of the time or the duration of the displaying of the information on the display unit can be selected or changed (Uken, see figures 21-24, paragraph [0136], where Uken discloses that with reference to FIGS. 21-24, a prismatic reflective element 214 includes touch or proximity sensitive user inputs 220 and associated icons (such as icons 221a, 221b, 221c established at an applique 228) or the like so a user can readily identify the purpose or function of the user inputs and actuate the appropriate or desired or selected user input. In the illustrated embodiment, the user inputs 220 are disposed at a lower region of the mirror reflective element 214)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ligtenberg with Uken. One would be motivated to modify Ligtenberg by disclosing a human machine interface and as per claim 14, an operating panel is provided by a frame or bezel for rearview means, and the display unit is part of the rearview means and as per claim 15, at least one of: the function comprises a first function controlling at least one motor vehicle component including at least one of a door, a rearview device, or a lighting device, the function comprises a second function of an infotainment system of the motor vehicle, the function or the displayed information on the function can be selected or changed, or the point of the time or the duration of the displaying of the information on the display unit can be selected or changed as taught by Uken, thereby providing an improved assembly that has user inputs, such as for a telematics system or the like (Uken, see paragraph [0002]).

As to Claim 2:
Ligtenberg in view of Uken discloses the human machine interface according to claim 1, wherein at least one of the function or the information on the function displayed in the information section (Ligtenberg, see paragraph [0333], where Ligtenberg discloses that FIGS. 12A-15B illustrate computing devices that include a mechanical keyboard and a virtual keyboard. As noted above, computing devices as described herein, and in particular computing devices with an integrated interface system as described herein, may include one or more displays under the top case to produce images of buttons, icons, affordances, or any other visual output. For example, displays may be used to produce images of buttons or other affordances on the virtual keyboard. Displays may be integrated with the top case, and with touch and/or force sensors, in various ways) can be changed by one or more of a user or depending on at least one parameter (Ligtenberg, see paragraph [0262], where Ligtenberg discloses that the virtual key region 1208 may display a first set of affordances (and optionally other information) when a user of the device 1200 is interacting with a first application, and a second set of affordances (and optionally other information) when the user is interacting with a second application. When an input, such as a touch or force input, is detected at a position on the virtual key region 1208, the device 1200 will take a particular action based on the affordance that is displayed on that position at the time the input was detected. Thus, if the virtual key region 1208 is displaying function keys (e.g., Fl-F12 keys), an input on a particular function key may cause the device 1200 to take actions associated with that particular function key. If the virtual key region 1208 is displaying a slider for controlling a volume of the device 1200, an input on the slider (e.g., a swipe or gesture input) may result in the device 1200 adjusting its output volume).

As to Claim 3:
Ligtenberg in view of Uken discloses the human machine interface according to claim 1, further comprising: sensing means for monitoring the light emitted by the at least one illumination source, comprising at least one ToF (Time-of-Flight) sensor with the at least one illumination source (Ligtenberg, see paragraph [0404], where Ligtenberg discloses that the optical sensors 2238k may use any suitable optical distance sensing technology, such as time-of-flight sensing), and control means for controlling the function defined by the information section depending on the light sensed by the sensing means, wherein in response to at least one of light is sensed, it is monitored that sensed light is interrupted for a certain amount of time, or sensed light level is reduced or enhanced in a certain amount, the control means activates the function (Ligtenberg, see paragraph [0262], where Ligtenberg discloses that the virtual key region 1208 may display a first set of affordances (and optionally other information) when a user of the device 1200 is interacting with a first application, and a second set of affordances (and optionally other information) when the user is interacting with a second application. When an input, such as a touch or force input, is detected at a position on the virtual key region 1208, the device 1200 will take a particular action based on the affordance that is displayed on that position at the time the input was detected. Thus, if the virtual key region 1208 is displaying function keys (e.g., Fl-F12 keys), an input on a particular function key may cause the device 1200 to take actions associated with that particular function key. If the virtual key region 1208 is displaying a slider for controlling a volume of the device 1200, an input on the slider (e.g., a swipe or gesture input) may result in the device 1200 adjusting its output volume).

As to Claim 6:
  Ligtenberg in view of Uken discloses the human machine interface according to claim 1, wherein the at least one or more of the transparent or the translucent substrate provides at least one optical waveguide for guiding the light emitted by the at least one illumination source (Ligtenberg, see 1106a and 1102a in figure 11B)  to at least one deflection point, and for guiding deflection signals deflected at the deflection point to at least one assigned exit point in the at least one key area on a first surface of the optical waveguide, the first surface acting as an operating surface, and, in response to an object, in the form of a finger of a user, approaching the exit point or touching the same (Ligtenberg, see figure 22K), for guiding reception signals deflected at the object; and the control means triggers the function assigned to the key area in receipt of information signals outputted (Ligtenberg, see paragraphs [0403] and [0404], where Ligtenberg discloses FIG. 22K depicts a tenth force sensor 2200k configured to detect an applied force using an optical sensing scheme. In particular, the force sensor 2200k depicts a top case 2204k having an input surface 2202k that deflects globally or over a large area in response to a force applied by the object 2210k. The applied force causes relative movement between the top case 2204k and one or more optical sensors 2238k Similar to the examples provided above with respect to FIGS. 22A, 22C, and 22E, the top case 2204k may be configured to resist or prevent localized deflection in response to the applied force.  The optical sensors 2238k may use any suitable optical distance sensing technology, such as time-of-flight sensing, interferometric sensing, intensity-based sensing, confocal sensing, or the like. Multiple optical sensors 2238k may be used, and they may be strategically located below the top case 2204k to facilitate force sensing due to deflection or displacement of the top case 2204k Also, while other force sensors may include a compressible layer between a top case and a force sensing layer (e.g., an electrode layer), the force sensor 2200k may have an optically transparent gap between the optical sensors 2238 and the top case 2204k For example, the space between the optical sensors 2238k and the top case 2204k may be an air gap) by the ToF sensor dependent on the reception signals  (Ligtenberg, see paragraph [0404], where Ligtenberg discloses that the optical sensors 2238k may use any suitable optical distance sensing technology, such as time-of-flight sensing).

As to Claim 7:
Ligtenberg in view of Uken discloses the human machine interface according to claim 6, wherein the deflection point is provided on a second surface which is opposite to the first surface of the optical waveguide and constitutes a deflection surface of the optical waveguide via an extraction element (Ligtenberg, see paragraphs [0403] and [0404], where Ligtenberg discloses FIG. 22K depicts a tenth force sensor 2200k configured to detect an applied force using an optical sensing scheme. In particular, the force sensor 2200k depicts a top case 2204k having an input surface 2202k that deflects globally or over a large area in response to a force applied by the object 2210k. The applied force causes relative movement between the top case 2204k and one or more optical sensors 2238k Similar to the examples provided above with respect to FIGS. 22A, 22C, and 22E, the top case 2204k may be configured to resist or prevent localized deflection in response to the applied force.  The optical sensors 2238k may use any suitable optical distance sensing technology, such as time-of-flight sensing, interferometric sensing, intensity-based sensing, confocal sensing, or the like. Multiple optical sensors 2238k may be used, and they may be strategically located below the top case 2204k to facilitate force sensing due to deflection or displacement of the top case 2204k Also, while other force sensors may include a compressible layer between a top case and a force sensing layer (e.g., an electrode layer), the force sensor 2200k may have an optically transparent gap between the optical sensors 2238 and the top case 2204k For example, the space between the optical sensors 2238k and the top case 2204k may be an air gap) and the extraction element is provided by a recess, in the form of a milled point (Ligtenberg, see 2238K in figure 22k), in the material of the optical waveguide or via one or more of a material inclusion or a coating (Ligtenberg, see 2202K in figure 22k).

As to Claim 8:
Ligtenberg in view of Uken discloses the human machine interface according to claim 1, further comprising at least one mark in the key area, in the form of a coating, surface processing such as polishing or illumination of the optical waveguide, with visible light transmitted when an object approaches, such as in the form of a finger of a user, or with greater intensity when registering a touch of the key area by the object (Ligtenberg, see paragraphs [0498] and [0499], where Ligtenberg discloses that the optical sensor operates by causing the emitter 3614 to emit light towards the keycap 3602, and monitoring the detector 3616 to determine whether a threshold amount or intensity of light has been detected. The amount or intensity of light detected by the detector 3616 may depend on how far the keycap 3602 is from the emitter 3614 and detector 3616. For example, when the keycap 3602 is in an unactuated state, as shown in FIG. 36A, light emitted by the emitter 3614 may be reflected from a surface 3612 of the keycap 3602 such that a threshold amount or intensity of light does not reach the detector 3616. FIG. 36A depicts a light path 3618 where the light does not reach the detector 3616 at all. Where the emitter 3614 emits a focused or directed light beam, the path 3618 may be representative of an actual light path. However, the light emitted from the emitter 3614 may not be a single focused or directed beam, but rather may have a more diffuse or unfocused shape. In such cases, the light path 3618 represents a state in which the detector 3616 does not detect a threshold value of light, and does not necessarily correspond to a particular beam path.  When the keycap 3602 is moved downwards (e.g., when it is pressed downwards by a finger or other object), the surface 3612 reflects more light into the detector 3616, as illustrated by the light path 3620 in FIG. 36B. Once a threshold amount or intensity of light is detected, the detector 3616 may register a key press).

As to Claim 9:
Ligtenberg in view of Uken discloses the human machine interface according to claim 1, wherein the substrate is a polymeric substrate, the polymeric substrate includes a pre-coated film in the form of either a hardcoat, an inorganic oxide, or a thin metal film, or a combination of such pre-coated films (Ligtenberg, see paragraph [0289], where Ligtenberg discloses that a support 1343 may be positioned below the membrane 1338 to maintain the membrane 1338 in a desired location, and may also provide structural support and/or increase the rigidity of the keyboard assembly. The support 1343 may be positioned on the base plate 1344 (which may be the same as or similar to the base plate 1320), and may be formed of or include any suitable material, including polymer).

As to Claim 13:
Ligtenberg in view of Uken discloses the human machine interface according to claim 1, wherein the human machine interface part of at least one a door handle, a rearview device, a dashboard, or an interior space of a motor vehicle (Uken, see Abstract, where Uken discloses an exterior rearview mirror assembly for a vehicle includes a mirror head and an exterior mirror reflective element fixedly attached at the mirror head. An attachment portion is configured for attachment at an exterior portion of the vehicle. The mirror assembly includes a multi-axis adjustment mechanism having at least one electrically-operable actuator. The multiaxis adjustment mechanism is operable to move the mirror head, with the exterior mirror reflective element fixedly attached thereto, about multiple axes relative to the attachment portion. The exterior mirror reflective element moves in tandem with movement of the mirror head relative to the exterior portion of the body of the vehicle to adjust the rearward field of view of a driver of the vehicle who views the exterior mirror reflective element when operating the vehicle).

As to Claim 16:
Ligtenberg in view of Uken discloses the motor vehicle according to claim 15, wherein the control means is part of the vehicle control unit (Uken, see Abstract, where Uken discloses an exterior rearview mirror assembly for a vehicle includes a mirror head and an exterior mirror reflective element fixedly attached at the mirror head. An attachment portion is configured for attachment at an exterior portion of the vehicle. The mirror assembly includes a multi-axis adjustment mechanism having at least one electrically-operable actuator. The multiaxis adjustment mechanism is operable to move the mirror head, with the exterior mirror reflective element fixedly attached thereto, about multiple axes relative to the attachment portion. The exterior mirror reflective element moves in tandem with movement of the mirror head relative to the exterior portion of the body of the vehicle to adjust the rearward field of view of a driver of the vehicle who views the exterior mirror reflective element when operating the vehicle). 


Allowable Subject Matter
Claims 4, 5, 10, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bingle (US 20100219935 Al).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                 /NELSON M ROSARIO/                                                                                                                 Primary Examiner, Art Unit 2624